Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered January 4, 2006, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal as part of his plea agreement (see People v Ramos, 7 NY3d 737 [2006]; People v Seaberg, 74 NY2d 1 [1989]). The defendant executed a detailed written waiver of the right to appeal from the judgment of conviction which included “any suppression issues that may exist . . . pre-trial motions or rulings by the Court” (People v Kemp, 94 NY2d 831, 833 [1999]; see People v Williams, 36 NY2d 829, 830 [1975], cert denied 423 US 873 [1975]; People v Holman, 33 AD3d 815 [2006]; People v Burke, 25 AD3d 722 [2006]). Thus, review of his challenge to the County Court’s suppression determination is foreclosed by this waiver. Rivera, J.E, Spolzino, Fisher, Lifson and Dickerson, JJ., concur.